DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-5 
Claims currently under consideration:	1-5
Currently rejected claims:			1-5
Allowed claims:				None

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/096,181, filed on 03/25/2019.

Claim Objections
Claim 2 is objected to because of the following informalities:  the commas in the numerical values listed in the table should be replaced with decimal points.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Harte (US 2010/0291265) in view of Fukazawa (JP3774868; attached translated copy used for citations), Villagran (WO 2006/133388); and Huang (Huang, H.; Kokini, J.L., "Measurement of biaxial extensional viscosity of wheat flour doughs", September/October 1993, Journal of Rheology, 37(5), pages 879-891).
Regarding claim 1, Harte teaches a process for obtaining a homogenous (corresponding to consistent) dough (Abstract, [0048]) comprising: (a) mixing flour between 1-50% w/w of the dough ([0014]), starch between 1-25% w/w of the dough ([0019]), and additives such as salt between 0.5-25% w/w of the dough ([0029]); wherein the flour is selected from a group consisting of maize (corresponding to corn), oat, millet, rice, chickpea, bean (corresponding to legumes and favas), and blends thereof ([0013]); wherein the starch is selected from a group consisting of maize (corresponding to corn), cassava, potato, sweet potato, and combinations thereof ([0019]); wherein the additives are selected from the group consisting of salt ([0029]), sugar ([0021]), seeds (corresponding to quinoa) ([0051]), leavening agents ([0025]), flavoring ([0020]), antioxidants ([0027]), and combinations thereof ([0017]); and wherein the process does not include a step of pre-gelatinization of the starch comprising the dough or a step of gelatinization of the starch comprising the dough (corresponding to native and/or modified starches) ([0019]).  The water content of the dough is 10-50% w/w of the dough ([0028]) meaning that the contents of the flour, starch, and additive on a dry basis overlap the claimed content ranges.  Therefore, Harte also teaches the process comprises: (b) a range of mix:water ratios which overlap the claimed ratios, wherein a selection of a value within the overlapping range renders the claim obvious.  Harte also discloses that the dough can be used to produce bread ([0058]) and can be formed with a sigma blade mixer with a variable-speed motor for low speed mixing of water and dry ingredients ([0048]), but does not teach the added water is a temperature of 35-90°C; that the mixing speeding ranges between 20-30 rpm for 4-8 minutes; or that the dough has a biaxial resistance of 410-550 kPa. 
However, Fukazawa teaches a process for making a bread dough comprising adding water at a temperature of 40-65°C to a dry mix (page 5, line 11 under section (1-1)) and mixing (corresponding to “chaos time” as interpreted by “kneading progresses at the time of chaos” statement on page 9 in step (4) of paragraph 1) for 5 -20 minutes (page 5, last line under section (1-1)), which overlaps the claimed time frame, at 24 rpm (page 9, step (4) in paragraph 1), which falls within the claimed rpm range.  Villagran teaches a process for preparing a homogenous dough comprising a rice flour composition that includes flour between 20-95% w/w and starch between 5-80% w/w (page 7, paragraph 1) being added to a dry blend in a content of between 2-100% w/w (page 10, paragraph 3).  The balance of the dry blend comprises additives (corresponding to protein sources, fiber, minerals, vitamins, colorants, flavors, fruits, vegetables, seeds herbs, and spices) (page 10, paragraph 3).  Villagran also teaches humidity is a variable that can be modified, among others, by adjusting the ratio of wet to dry ingredients, thus the ratio of wet to dry ingredients would have been considered a result effective variable by one having ordinary skill in the art as decreased water content will result in a drier compositions (page 13, paragraphs 3-4).   Villagran also teaches biaxial resistance of dough is a variable that can be modified, among others, by adjusting the protein content of the dough, such that the protein content would have been considered a result effective variable by one having ordinary skill in the art as swelling of a starch and/or flour is accompanied by an increase in viscosity (page 18, paragraph 3).  As such, without showing unexpected results, the claimed biaxial resistance cannot be considered critical.  Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the ratio of wet to dry ingredients and protein content in the dough of Villagran to obtain the desired biaxial resistance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP § 2144.05 II.    As such, without showing unexpected results, the claimed biaxial resistance cannot be considered critical.  Additionally, Huang teaches that as protein content is increased in a protein-starch-water system, the magnitude of the elasticity (referred to as storage modulus) and viscosity (referred to as loss modulus) increases (page 880, paragraph 1) and therefore, biaxial resistance (corresponding to biaxial extensional viscosities) is affected by protein content (page 890, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the process of Harte to include the water temperature and mixing speed and time as taught by Fukazawa.  Since Harte discloses that the dough is formed by mixing water and dry ingredients in a variable speed mixture that uses low speeds and that the dough can produce bread, but does not specify a mixing speed at which to make bread, a skilled practitioner would be motivated to consult an additional reference such as Fukazawa in order to determine a suitable speed at which to mix bread dough.  In consulting Fukazawa, the practitioner would find a mixing speed that falls within the claimed range and a water temperature that overlaps the claimed range, rendering them obvious.  Although Fukazawa utilizes wheat flour in the bread (page 2, paragraph 2) while Harte discourages the use of more than 2 ppm of wheat allergens ([0002]), Harte also discloses a mixture of oat, rice, and/or quinoa in addition to cornstarch as a replacement for wheat flour ([0013]) and the incorporation of xanthan gum to mimic the functionality of gluten from wheat ([0015]); these disclosures at least suggest that a practitioner would be motivated to consult references that utilize wheat flour and use a mixture that replaces wheat flour while mimicking its functionalities.  Furthermore, Harte teaches that typical baking compositions include wheat flour ([0004]); therefore, if wheat allergen is not an issue, then the practitioner would readily recognize that wheat flour could be used in creating a dough.
It would have been obvious for a person of ordinary skill in the art to have modified the process of Harte to optimize biaxial resistance as taught by Villagran and Huang.  Since Harte incorporates dry and wet ingredients in the dough, but does not disclose a specific biaxial resistance, a skilled practitioner would be motivated to consult additional references such as Villagran and Huang in order to determine a suitable biaxial resistance.  Therefore, the claimed biaxial resistance is rendered obvious.
Regarding claim 2, Harte teaches the invention as disclosed above in claim 1, including the dough having a flour content of 1-50% w/w ([0014]), a starch content of 1-25% w/w ([0019]), a water content of 10-50% w/w ([0028]), a salt content of 0.5-25% w/w ([0029]), a seed (corresponding to quinoa flour) content of 6.7% w/w (row 2 of table in [0033]), and a flavorings content of 0.1-3% w/w ([0020]), wherein flour, starch, water, salt, and flavorings contents overlap the claimed content ranges and the seed content falls within the claimed content range.  Harte also teaches the dough has a sugar content of 5-75% w/w ([0021]) and an antioxidant content of 0.1-3 % w/w ([0027]).  Harte discloses that these components may be present in smaller values that are 5%, 10%, 15%, 20%, 25%, 30%, etc. less than the disclosed ranges ([0021], [0027]).  This disclosure at least suggests that the sugar and antioxidant contents may overlap and/or fall within the claimed ranges, rendering them obvious.
Regarding claim 5, Harte teaches the invention as disclosed above in claim 1, including the dough is baked at a temperature of at least 149°C (corresponding to 300°F), which overlaps the claimed range ([0060]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harte (US 2010/0291265) in view of Fukazawa (JP3774868; attached translated copy used for citations), Villagran (WO 2006/133388), and Huang (Huang, H.; Kokini, J.L., "Measurement of biaxial extensional viscosity of wheat flour doughs", September/October 1993, Journal of Rheology, 37(5), pages 879-891) as applied to claim 1 above, and further in view of Staff (Staff, "The science of fermentation", June 18, 2015, Bakemag.com, https://www.bakemag.com/articles/835-the-science-of-fermentation).
Regarding claim 3, the prior art teaches the process as disclosed above in claim 1, including humidity is a variable that can be modified, among others, by adjusting the ratio of wet to dry ingredients, such that the ratio of wet to dry ingredients would have been considered a result effective variable by one having ordinary skill in the art as decreased water content will result in a drier compositions (Villagran, page 13, paragraphs 3-4).  Accordingly, one of ordinary skill in the art would have optimized, by routine experimentation, the ratio of wet to dry ingredients and protein content in the dough of Villagran to obtain the desired humidity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP § 2144.05 II.    As such, without showing unexpected results, the claimed humidity cannot be considered critical.  The prior art does not teach the dough to have a pH of 5-6.
However, Staff teaches the pH of dough should be 4.0-6.0 (page 2, paragraph 2), which overlaps the claimed range.  
It would have been obvious for a person of ordinary skill in the art to have modified the process of Harte to result in a dough with the pH taught by Staff.  In the absence of information regarding the pH of dough, a skilled practitioner practicing the process of Harte would have consulted and incorporated the teaching of Staff which would result in the selection of a value within the claimed range and therefore render the claimed range to be obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harte (US 2010/0291265) in view of Fukazawa (JP3774868; attached translated copy used for citations), Villagran (WO 2006/133388), and Huang (Huang, H.; Kokini, J.L., "Measurement of biaxial extensional viscosity of wheat flour doughs", September/October 1993, Journal of Rheology, 37(5), pages 879-891) as applied to claim 1 above, and further in view of Cisamolo (WO 1997/025871; attached translated copy used for citations).
Regarding claim 4, Harte teaches the invention as disclosed above in claim 1, including the dough is sheetable ([0048]), can be used to produce baked products such as cookies, crackers, and pastries ([0058]), and is cut into pieces ([0055]).  The prior art does not teach that the dough is laminated until reaching a thickness of 0.8-1.4 mm.
However, Cisamolo teaches a laminated dough for puff pastry, cookies, and crackers (page 3, paragraph 9) wherein the laminated dough sheet has a thickness of 0.4-2 mm (page 7, paragraph 11), which falls within the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the process of Harte to include laminating the dough into sheets with a thickness of 0.4-2 mm as taught by Cisamolo.  Since Harte teaches that the sheetable dough can be used to produce pastries, cookies, or crackers, but did not disclose specific details regarding the sheeting process to make this baked products, a skilled practitioner would be motivated to consult an additional reference such as Cisamolo in order to determine a suitable sheeting method.  Therefore the selection of a value of thickness within the overlapping range would be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791